980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles A. BROWER, Plaintiff-Appellant,v.Doctor SMITH, Defendant-Appellee.
No. 92-6620.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 8, 1992Decided:  December 11, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-88-645-D)
Charles A. Brower, Appellant Pro Se.
Ronna Dawn Gibbs, North Carolina Department of Justice, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Charles A. Brower appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brower v. Smith, No. CA-88-645-D (E.D.N.C. Apr. 13, 1992).  We deny Brower's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED